DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s AFCP 2.0 reply filed February 14, 2022, to the Final Rejection of November 16, 2021 is acknowledged.  Claims 1-16 are pending.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed nickel-containing steel for low temperature is Micheler et al (EP 2460904 A2 machine translation), hereinafter Micheler, originally of record in the Non-Final Rejection dated May 27, 2021.  Micheler teaches a steel that has good properties (high hydrogen resistance, strength and toughness) at low temperatures ([0003]) with the weight composition described in Table 1, including nickel ([0004]).
Table 1
Element
Claim 1 (Weight %)
[0004] Micheler (Weight %)*
C
0.020-0.070
0.01-0.40
Si
0.03-0.30
0.1-8
Mn
0.20-0.80 (Cl. 2: 0.20-0.50%)
0.1-25
Ni
12.5-17.4
≤ 13
Mo
≤ 0.60
≤ 4

0.010-0.060
≤ 15
N
0.0015-0.0060
0.01-0.5 (overlaps with rounded upper claim limit)
O
0.0007-0.0030
#
Cu
≤ 1.00
≤ 10
Cr
≤ 1.00
0.1-25
Nb
≤ 0.020
≤ 4
V
≤ 0.080
≤ 4
Ti
≤ 0.020
≤ 4
B
≤ 0.0020
#
Ca
≤ 0.0040
#
REM
≤ 0.0050
≤ 5 (lanthanum and yttrium)
P
≤ 0.008
≤ 0.05
S
≤ 0.0040
≤ 0.05
Fe & impurities
remainder
remainder

*In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

#: O, B and Ca are known to one of ordinary skill in the art to be common impurities in steel and that it is desirable to minimize their levels to reduce negative impacts on steel quality.

Micheler does not specifically teach or suggest, alone or in combination with the prior art wherein a metallographic structure contains 2.0% to 30.0% of an austenite phase by volume fraction%, and a total volume fraction of the austenite phase and a tempered martensite phase .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s claim amendment filed February 14, 2022, with respect to 35 U.S.C. 112(b) rejections has been fully considered and is persuasive.  The rejections of November 16, 2021 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784